Exhibit 10.8
Agreement with Cross-Release
     This Agreement with Cross-Release (this “Agreement”) is made effective the
17th day of December 2009 (the “Effective Date”) by and among Michael J. Mayell
(“Mayell”), a person of full age of majority with a mailing address at 4600 Post
Oak Place, Suite 306, Houston, Texas 77027; Sydson Energy, Inc. (“Sydson”), a
Texas corporation with the same mailing address; The Meridian Resource
Corporation (“TMR”), a Texas corporation with a mailing address at 1401 Enclave
Parkway, Suite 300, Houston, Texas 77077; The Meridian Resource & Exploration
LLC (“TMRX”), a Delaware limited liability company with the same mailing
address; Louisiana Onshore Properties LLC (“LOPI”), a Delaware limited liability
company with the same mailing address and formerly known as Louisiana Onshore
Properties Inc. before its conversion from a Delaware corporation to a Delaware
limited liability company; and Cairn Energy USA, Inc. (“Cairn”), a Delaware
corporation with the same mailing address.
     WHEREAS Sydson and TMRX (then known as Texas Meridian Resources
Exploration, Inc.) entered into that certain letter agreement dated July 15,
1996 (the “Letter Agreement”) with a form of Master Participation Agreement
attached as Exhibit 1 thereto for prospects thereunder (each, an “MPA”), and a
copy of the Letter Agreement and the MPA form attached hereto as Exhibit 1A; and
     WHEREAS Mayell and TMR (then known as Texas Meridian Resources Corporation)
entered into (i) that certain Agreement dated June 27, 1995 but effective as of
January 1, 1994 (the “Original NPI Agreement”) concerning net profits interests
to be earned by Mayell thereunder (the “Net Profits Interests” or “NPI”), (ii) a
Termination Agreement as of April 29, 2008 (the “Termination Date”) relating to
the Original NPI Agreement and by which the right of Sydson to participate with
TMR or any AFFILIATE (as defined in the Original NPI Agreement) (each, a
“Meridian Party”) in new oil and gas projects terminated on December 29, 2008
and (iii) an “Amendment to Agreement Dated June 27, 1995” (the “NPI Amendment”),
which amends the Original NPI Agreement and has been filed of record in various
jurisdictions as reflected on Exhibit 1B hereto;
     NOW, THEREFORE, in consideration of the recitals above, the provisions
below and other good and valuable cause and consideration, the receipt and
sufficiency of which each party acknowledges, the parties agree as follows:
     1. This Agreement shall be binding on and inure to the benefit of each
party and his/its heirs, legal representatives, successors and assigns.
     2. Net Profits Interests of Mayell. The parties confirm, stipulate and
agree as follows:
     (a) All of the PROPERTIES (as defined in the Original NPI Agreement) that
any Meridian Party identified before the Termination Date and in which it owns
any MINERAL INTEREST as of the Effective Date (each, an “Active NPI Prospect”)
consist of the prospects and properties located within the lands (i) covered by
any or all of the leases identified on the schedule attached hereto as
Exhibit 2A and/or (ii) included within the boundaries of any or all of the
contract areas outlined in red on the plats attached

Page 1 of 7



--------------------------------------------------------------------------------



 



     hereto as Exhibit 2B (the lands collectively covered by (i) and (ii), the
“Active NPI Lands”).
     (b) All of the PROPERTIES that any Meridian Party identified before the
Termination Date and in which the Meridian Parties no longer own any MINERAL
INTEREST (as defined in the Original NPI Agreement) but owned or acquired a
MINERAL INTEREST within three years of the Effective Date (each, a “Suspended
NPI Prospect”) consist of the prospects and properties located within the lands
(i) covered by any or all of the leases identified on the schedule attached
hereto as Exhibit 3A and/or (ii) included within the boundaries of any or all of
the contract areas outlined in red on the plats attached hereto as Exhibit 3B
(the lands collectively covered by (i) and (ii), the “Suspended NPI Lands”). For
each Suspended NPI Prospect, Exhibit 3C hereto lists of the date after which the
Meridian Parties have neither owned nor acquired any MINERAL INTEREST in such
Suspended NPI Prospect (the “Suspension Date”).
     (c) The decimal amounts of Mayell’s Net Profits Interests with respect to
those wells identified on Exhibit 4 hereto are (and, since Mayell’s acquisition
of the Net Profits Interests with respect to such wells, have been) as specified
on Exhibit 4 hereto. These decimal amounts are what the parties have
historically used with respect to Mayell’s Net Profits Interests with respect to
such wells.
     (d) Mayell does not claim (and is not entitled to) any net profits
interests or other mineral interests (including without limitation any further
share of past, present or future production or proceeds) from or through any
Meridian Party as to any wells, prospects, properties, leases or lands that are
located outside both the Active NPI Lands and the Suspended NPI Lands.
3. Interests of Sydson. The parties confirm, stipulate and agree as follows:
     (a) The parties acknowledge, confirm and agree that Exhibit 5 hereto lists
(i) all of the prospects that are subject to any MPA and are still in effect
(collectively, the “Active MPA Prospects”; and each individually, an “Active MPA
Prospect”) and (ii) for each such Active MPA Prospect, the applicable Meridian
Party. All Active MPA Prospects are included within and limited to those lands
located within the boundaries of any or all of the contract areas outlined in
red on the plats attached hereto Exhibit 6 (the “MPA Lands”). No Active MPA
Prospect is located outside the geographic boundaries of the MPA Lands.
     (b) The decimal amounts of Sydson’s gross working interests and net revenue
interests with respect to each well identified on Exhibit 7 hereto are (and,
since Sydson’s first acquisition of any interests with respect to such well,
have been) as specified on Exhibit 7 hereto. These decimal amounts are what the
parties have historically used with respect to Sydson’s interests in such wells.
     (c) Except as previously conveyed to Sydson under a prior assignment
pursuant to an MPA (and then only to the extent of such prior assignment),
Sydson does not claim (and is not entitled to) any rights or interests from or
through any Meridian

Page 2 of 7



--------------------------------------------------------------------------------



 



     Party as to any wells, prospects, properties, leases or lands located
outside the MPA Lands.
     4. Notwithstanding anything in the agreements referenced in the recitals
above or in Exhibit 4 hereto, the parties agree that the NPI with respect to any
production within either of the prospect areas specified in Exhibit 8 hereto
(whether from wells listed on Exhibit 8A or 4 hereto or otherwise) (i) shall on
or after January 1, 2010 not be subject to proportionate reduction by reason of
that certain Joint Exploration Agreement dated effective August 12, 1998, by and
among TMR, LOPI and Stone Energy Corporation with respect to the Weeks Island
area (a Declaration of Agreement for Exploitation of Mineral Interests for which
was recorded on May 3, 1999 at Conveyance Book 1176, Page 471, Entry No. 99-5625
of the conveyance records of Iberia Parish, Louisiana) (the “Stone JEA”) but
(ii) shall before January 1, 2010 be subject to proportionate reduction by
reason of the Stone JEA (as if the Stone JEA were made before the Meridian
Parties acquired any interests at Weeks Island), with Mayell’s NPI in the wells
listed on Exhibit 8A being 1.5% of 8/8ths before January 1, 2010.
5. Operating Agreements. The parties confirm, stipulate and agree as follows:
     (a) To the extent that any of the lands or depths within an Active MPA
Prospect are included within the lands or depths subject to any existing
operating agreement with one or more third parties not counting Sydson Energy,
Inc. (including without limitation those operating agreements scheduled on
Exhibit 9 hereto) (each, a “Third-Party JOA”), then such Active MPA Prospect,
the MPA for such Active MPA Prospect and any interests of Sydson in such Active
MPA Prospect are (and, since such party’s first acquisition of any such
interests, have been) subject to such Third-Party JOA as to such lands or depths
within such Active MPA Prospect that are subject to such Third-Party JOA. To the
extent that the assignment of any interest subject to a Third-Party JOA requires
the consent of a third-party that the parties have not obtained or is subject to
a preferential right to purchase in favor of a third party who has not waived
such right, then any interests of Sydson subject to such Third-Party JOA shall
be treated as being held by the applicable Meridian Party for the benefit of
Sydson and shall be subject to the same elections as the applicable Meridian
Party may make with respect to its own interests.
     (b) Except to the extent covered by a Third-Party JOA, each Active MPA
Prospect, the MPA for such Active MPA Prospect and any interests of Sydson in
such Active MPA Prospect are (and, since such party’s first acquisition of any
such interests, have been) subject to an operating agreement in the form
attached to the form of MPA attached to the Letter Agreement (an
“MPA-Form JOA”). In confirmation of the foregoing sentence, Sydson and the
appropriate Meridian Party hereby agree that a separate joint operating
agreement in the form of the MPA-Form JOA currently governs and is enforceable
as to their joint interests in (and, since such party’s first acquisition of any
interest therein, has governed and been enforceable as to their joint interests
in) each Active MPA Prospect except to the extent covered by a Third-Party JOA.
Each party acknowledges that it is not aware of any joint operating agreement to
which Sydson is a party with any Meridian Party, other than a Third-Party JOA or
MPA-Form JOA.

Page 3 of 7



--------------------------------------------------------------------------------



 



     (c) To the extent of any conflict between a Third-Party JOA and an
MPA-Form JOA, the Third-Party JOA shall control.
     6. The parties confirm, stipulate and agree that paragraph 7 of each MPA
has been deleted in full and made ineffective; that all tax partnerships, if
any, created between any Meridian Party and Sydson have been dissolved; and that
all appropriate filings for such dissolution have been made with the appropriate
governmental authorities.
     7. General release and settlement of Claims. As further consideration for
this Agreement but subject to paragraph 8 below, the parties also agree as
follows:
     (a) Each of Sydson and Mayell hereby forever releases, discharges, waives
and forgoes any and all Claims of any kind or nature (whether asserted or
unasserted and whether known or unknown) that such party ever had, have, claim
or may have or in future obtain against any or all of the Meridian-Related
Parties arising at or before the Effective Time.
     (b) Each of TMR, TMRX, LOPI and Cairn forever releases, discharges, waives
and forgoes any and all Claims of any kind or nature (whether asserted or
unasserted and whether known or unknown) that such party ever had, have, claim
or may have or in future obtain against any or all of the Mayell-Related Parties
arising at or before the Effective Time.
     (c) This Agreement is made in full and final amicable compromise and
settlement of all Claims (whether known or unknown; whether asserted or
unasserted; and whether or not relating to any or all of the agreements
referenced in the recitals above) that Sydson ever had, have, claim or may have
or in the future obtain against any or all of the Meridian-Related Parties
arising at or before the Effective Time or that any of TMR, TMRX, LOPI and Cairn
ever had, have, claim or may have or in the future obtain against any or all of
the Mayell-Related Parties arising at or before the Effective Time. Nothing in
this Agreement shall be construed as an admission of liability, fault or breach
by any Party or of any claim or defense of any Party. Each Party knowingly
waives (i) any Claim that this Agreement was induced by any misrepresentation,
nondisclosure, coercion or duress and (ii) any right to rescind or avoid this
Agreement based upon the currently existing facts, whether known or unknown.
     8. Audit rights. Notwithstanding anything in paragraph 7 above to the
contrary but subject to the next sentence, Sydson and each applicable Meridian
Party retain and do not release any or all audit rights (and corresponding
rights to issue additional invoices, including for expenses incurred before the
Effective Time) under, subject to and in accordance the applicable MPA,
Third-Party JOA and MPA-Form JOA with respect to any Active Prospect. Nothing in
this paragraph 8 shall reserve or grant to any Party the right to contest or
dispute that any gross working interest or net revenue interest of Sydson is
other than as provided for under paragraphs 1-6 above.

Page 4 of 7



--------------------------------------------------------------------------------



 



9. Indemnity.
     (a) Each of Sydson and Mayell shall protect and indemnify (and, at TMR’s
request, defend) each of the Meridian-Related Parties from and against (and also
pay any and all attorneys fees, costs and expenses incurred by any or all of the
Meridian-Related Parties arising out of or relating to) any and all Claims
(i) being released by such party under paragraph 7(a) above and/or (ii) for,
arising out of or relating to any breach of any covenant, representation or
warranty of such party under this Agreement.
     (b) Each of TMR, TMRX, LOPI and Cairn shall protect and indemnify (and, at
Sydson’s or Mayell’s request, defend) each of the Mayell-Related Parties from
and against (and also pay any and all attorneys fees, costs and expenses
incurred by any or all of the Mayell-Related Parties arising out of or relating
to) any and all Claims (i) being released by such party under paragraph 7(b)
above and/or (ii) for, arising out of or relating to any breach of any covenant,
representation or warranty of such party under this Agreement.
     10. This Agreement and the attached exhibits constitute the entire
agreement among the parties with respect to the matters contained herein and
supersedes and replaces any and all prior agreements, representations and
understandings (oral, written or otherwise) with respect thereto. Each party
confirms that he/it is not relying on any representations or warranties of any
other party except as specifically set forth in this Agreement. No amendment or
modification hereof shall be binding unless in writing and duly executed by all
parties or their respective heirs, legal representative, successors or assigns.
     11. This Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which shall constitute a single agreement.
[remainder of page intentionally blank; signature pages follow]

Page 5 of 7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Mayell and Sydson have executed this Agreement in the
presence of the undersigned competent witnesses on the date set forth in the
notarial acknowledgment below but effective as of the Effective Date.
WITNESSES to all signatures:

              Signature: 
/s/ Rita R. Coleman
  /s/ Michael Mayell           Name printed: Rita R. Coleman   Michael J. Mayell
 
            Signature: /s/ Rita R. Coleman   Sydson Energy, Inc.
 
         
Name printed:
Rita R. Coleman          
 
      By:   /s/ Michael Mayell
 
           
 
          Michael J. Mayell, President

Notarial acknowledgment
State of Texas
County of Harris
     Before me, the undersigned Notary Public in and for the aforesaid State and
County, personally appeared Michael J. Mayell, who is personally known to me and
who upon being duly sworn by me did state that he executed the foregoing
instrument this day (i) as the duly authorized President of Sydson Energy, Inc.,
a Texas corporation, by the authority of its board of directors as the free act
and deed of said corporation and (ii) as his free and deed in his individual
capacity.
     WITNESS MY HAND AND SEAL this 17th day of December 2009.

                  /s/ Helen Ruth Washington       Notary Public for the State of
Texas      Full name printed: Helen Ruth Washington
Notarial Identification Number 00567439-9
My commission expires 7-22-2013  

Page 6 of 7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, TMR, TMRX, LOPI and Cairn have executed this Agreement
in the presence of the undersigned competent witnesses on the date set forth in
the notarial acknowledgment below but effective as of the Effective Date.

              WITNESSES to all signatures   The Meridian Resource Corporation
 
             
 
      By:   /s/ Paul D. Ching
 
           
 
          Paul Ching, Chief Executive Officer
 
                    The Meridian Resource & Exploration LLC
Signature:  
/s/ Sherry E. Guy        
 
         
Name printed:
Sherry E. Guy   By:   /s/ Paul D. Ching
 
           
 
          Paul Ching, one of its managers
 
                    Louisiana Onshore Properties LLC
 
             
 
      By:   /s/ Paul D. Ching
 
           
 
          Paul Ching, one of its managers
 
                    Cairn Energy USA, Inc.
Signature:  
/s/ Ethel Pourciaux        
 
         
Name printed:
Ethel Pourciaux   By:   /s/ Paul D. Ching
 
           
 
          Paul Ching, Chief Executive Officer

Notarial acknowledgment
State of Texas
County of Harris
     Before me, the undersigned Notary Public in and for the aforesaid State and
County, personally appeared Paul Ching, who is personally known to me and who
upon being duly sworn by me did state that he executed the foregoing instrument
this day (i) as the duly authorized Chief Executive Officer of The Meridian
Resource Corporation, a Texas corporation, by the authority of its board of
directors as the free act and deed of said corporation, (ii) as a duly
authorized manager of The Meridian Resource & Exploration LLC, a Delaware
limited liability company, by the authority of its managers as the free act and
deed of said company, (iii) as a duly authorized manager of Louisiana Onshore
Properties LLC, a Delaware limited liability company, by the authority of its
managers as the free act and deed of said company and (iv) as the duly
authorized Chief Executive Officer of Cairn Energy USA, Inc., a Delaware
corporation, by the authority of its board of directors as the free act and deed
of said corporation.
     WITNESS MY HAND AND SEAL this 17th day of December 2009.

                  /s/ Melinda Frew       Notary Public for the State of Texas   
  Full name printed: Melinda Frew
Notarial Identification Number 00139815-1
My commission expires 11-5-10    

Page 7 of 7